Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 9 and 21-23 are allowed because none of the prior art references of record teaches a liquid ejection head comprising an opening that defined an inlet of a liquid; disposed at a surface of a second channel member, and not disposed directly above a plurality of ejection ports; and being in communication with a plurality of ejection ports of a first channel member; and a  common flow channel, between the opening and the plurality of ejection ports, and not overlapping with the plurality of ejection ports in a top view in the combination as claimed. 

Claims 11 and 24-26 are allowed because none of the prior art references of record teaches a liquid ejection head comprising a second channel member on a first channel member that includes a first opening in communication with an ejection port of the first channel member; and a second opening separated from the first opening; a signal transmission member inside the second opening; and a housing covering the signal transmission member in the combination as claimed. 

Claims 17-20 are allowed because none of the prior art references of record teaches a liquid ejection head comprising: a channel member comprising a housing that is disposed on a second surface and having one or more electric circuits, wherein the second surface comprises an opening, located outside of the housing and in communication with the one or more ejection ports, and configured to receive undischarged liquid coming from the one or more ejection ports in the combination as claimed. 

CONCLUSION           


later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853